Rudkin, C. J.
The complaint in this action alleged that on or about the 1st day of September, 1908, the plaintiff employed the defendants, as copartners, to make certain real estate investments for him, and agreed to pay them for their services in that behalf a commission of five per cent on the selling price of all property purchased through them; that on or about the 8th day of September, 1908, the defendants purchased certain real property for the plaintiff for the sum of $5,700, but falsely and fraudulently represented to the plaintiff that the purchase price was $6,850 which last mentioned sum the plaintiff paid therefor, and prayed judgment for the difference. The answer denied the agency and the copartnership, and the case came on for trial before a jury, A verdict *66was returned in favor of the plaintiff in the sum of $515, and from á judgment on the verdict, the defendants have appealed.
It is conceded that the respondent paid the sum of $515 for the property, over and above the purchase price paid to the vendor and a commission of five per cent on the selling price, and the only error assigned in this court is based on the insufficiency of the evidence to establish the agency and the copartnership. These questions were resolved against the appellants by a jury, and their verdict is supported by ample and competent testimony.
The judgment of the court below is therefore affirmed.
Fullerton, Mount, Parker, and Gose, JJ., concur.